UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7036


AARON DOXIE, III, a/k/a Aharon Azaryah Nearyah Hakahan,

                Petitioner - Appellant,

          v.

JEFFREY N. DILLMAN, Warden; HAROLD            CLARKE,   Director,
Virginia Department of Corrections,

                Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:16-cv-00402-AWA-LRL)


Submitted:   October 18, 2016              Decided:   October 21, 2016


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Aaron Doxie, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Aaron     Doxie,    III,   seeks      to    appeal     the    district       court’s

order    dismissing       as   successive         his   28    U.S.C.      § 2254     (2012)

petition.       The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                           See 28 U.S.C.

§ 2253(c)(1)(A) (2012).            A certificate of appealability will not

issue     absent     “a    substantial       showing         of     the   denial     of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that   reasonable        jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El     v.   Cockrell,        537 U.S. 322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                             Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Doxie has not made the requisite showing.                         Accordingly, we deny

a certificate of appealability, deny leave to proceed in forma

pauperis,      and   dismiss      the    appeal.         We       dispense    with    oral

argument because the facts and legal contentions are adequately



                                             2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3